Citation Nr: 0719743	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer.
 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
 



INTRODUCTION

The appellant served on active duty from November 1954 to 
September 1957.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, VA received a request for a Board hearing at 
the local VA office.  Additionally, the appellant requested 
additional guidance on the evidence necessary to substantiate 
his claim under the Veterans' Claims Assistance Act of 2000.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a travel Board hearing at his local VA 
office.

2.  VCAA notice that addresses each 
content element, including notice of the 
rating criteria and the effective date 
elements, should be provided to the 
appellant.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



